DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. 
The argument alleged that HE failed to teach to the amended limitations.  The argument is not persuasive for the following reasons. 
MPEP 2111 provides that the Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." 
The first carrier in the claims are interpreted based on following disclosure in the specification: the first carrier is used to communicate between eNB and UE, ([0089] on page 16) and the second carrier is used to communicate V2X.  ([0090] on page 17). 
Yang teaches a “receiving, by user equipment (UE), first synchronization source configuration information on a first carrier, (Fig. 13, synchronization signal priority information and RSRP threshold see ¶0155-0156)”  Fig. 13 teaches “[0155] Then, the BS 200 provides the V2V terminal 100 with priority information of a synchronization signal.”  This anticipates the “first carrier” limitation, as interpreted in light of the specification as discussed above. 
HE Fig. 4 teaches In Coverage UE 402 sending scanning result report to eNB 110, [0037] teaches “[0037] At time period 416 the in-coverage UE 402 transfers scanning results to the E-UTRAN (i.e., eNB 110), including information indicated by the reporting format discussed above in relation to the scanning configuration information.”  In another word, relevant teaching in HE does teach sending 
Both Yang and He teaches the UE/eNB communication and D2D/V2X communication occurs in different resources.  See
Yang [0106] Meanwhile, the D2D communication may be called a proximity service (ProSe). In addition, a UE that performs the proximity service may be called a ProSe UE. Moreover, a link between the UEs used in the D2D communication may be called a sidelink. Frequency bands which may be used for the sidelink are described below.  See Yang Table 3.
 HE [0048] the scanning configuration information includes D2D zones including periodic time and frequency resources for transmitting peer synchronization signals comprising the timing information.
However Yang and HE does not expressly state the different frequencies used for UE/eNB and V2X/D2D/Sidelink.  To make the record clear, the examiner included Changalvala to document the LTE band used for UE/eNB communication  vs the band used for V2X.  In particular, Changalavala teaches
“[0077] Exemplary embodiments of the antenna systems disclosed herein are suitable for V2X communication and may be configured for use as a multiband multiple input multiple output (MIMO) antenna assembly that is operable in multiple frequency bands including the DSRC (Dedicated Short Range Communication) and one or more frequency bandwidths associated with cellular communications, Wi-Fi, satellite signals, and/or terrestrial signals, etc. For example, exemplary embodiments of antenna assemblies disclosed herein may be operable in a DSRC frequency band (e.g., 5.9 GHz band from 5850 MHz to 5925 MHz, etc.) …”
Table 3 in Yang and Changalavala  [0077] and Table 1 and 2, combined together teaches that “wherein a frequency of the first carrier is different from a frequency of the second carrier;”
 For the reasons above, the argument is not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 13) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claim 1-4, 6-8, 11-14, 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over YANG; Yoonoh et al. US PGPUB 20190037513 A1 in view of Changalvala; Raghavendar et al. US PGPUB 20170054204 A1, further in view of HE; HONG et al. US PGPUB 20150327201.

Regarding claim 1. Yang teaches A data transmission method, comprising: 
receiving, by user equipment (UE), first synchronization source configuration information on a first carrier, (Fig. 13, synchronization signal priority information and RSRP threshold see ¶0155-0156) 
wherein the first synchronization source configuration information is used to determine a first synchronization source (Fig. 14a, also see mapping below); 
determining, by the UE, the first synchronization source (Fig. 14a, S1407, sync with satellite) based on the first synchronization source configuration information, (Fig. 14a, S1401-1403, various priorities and RSRP threshold from ¶0155-0156 included in synch signal priority information ) wherein the first synchronization source is used to provide the UE with a synchronization clock required for transmitting data on a second carrier, (Fig. 14a, S1408, V2V and SLSS transmission based on sync with satellite in S1407)
determining, by the UE, that synchronization with the first synchronization source fails;  (Fig. 15, S1502, No branch, satellite signal strength not greater than third threshold) 
determining, by the UE, a second synchronization source  (Fig. 15, S1506, time sync with neighboring terminal) and a transmission resource (Fig. 9, Discovery and Scheduling of PSSH, see [0128] Meanwhile, further, the UE#1 100-1 may transmit scheduling assignment (SA) through the PSCCH. In addition, the UE#1 100-1 may transmit the PSSCH including data based on the scheduling assignment 
transmitting, by the UE, the data on the second carrier using the transmission resource (Fig. 15, 1507, V2V and SLSS transmission) and based on the second synchronization source (Fig. 15, S1506 sync with neighboring terminal.). 
But Yang doesn’t teach wherein a frequency of the first carrier is different from a frequency of the second carrier; 
and sending, by the UE on the first carrier, identification information of the second synchronization source to an access network device, wherein the identification information of the second synchronization source indicates a current synchronization source of the UE.
	However, Changalvala teaches 
wherein a frequency of the first carrier is different from a frequency of the second carrier; (¶0077 teaches V2X frequency band is 5.9 Ghz while table 1 teaches LTE frequency band being different)
in order to provide user with more versatility in communication by integrate multiple carrier transceiver capability into one smart antenna system. 
Yang and Changalvala are analogous art in the same field of endeavor of wireless V2V/V2X communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Yang with the technique of multi-frequency antenna in Changalvala in order to provide user with more versatility in communication by integrate multiple carrier transceiver capability into one smart antenna system. 
Yang and Changalvala does not teach 

However, He teaches
sending, by the UE on the first carrier, identification information of the second synchronization source (¶0035, the in-coverage UE 402 reports one or more of the following such as synchronization source identity) to an access network device, (¶0035, the scanning configuration information may indicate a reporting format for reports to be sent to the eNB 110)  wherein the identification information of the second synchronization source is used to indicate a current synchronization source of the UE. (Fig. 8, 804, synchronize with other UEs, and in step 806 provide scan configuration in ¶0066, such as those outlined in ¶0035 to be sent to eNB)
in order to improve wireless coverage by enabling UEs autonomously become synchronization sources (¶0066).
Yang and He are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Yang with the technique of synchronization source reporting in He in order to improve wireless coverage.  

Regarding claim 2. Yang, Changalvala and HE teach The method according to claim 1, and Yang teaches 
wherein the determining, by the UE, that synchronization with the first synchronization source fails comprises any one of the following manners: 

if strength of a synchronization signal received by the UE from the first synchronization source is less than a first preset threshold, determining, by the UE, that the synchronization with the first synchronization source fails; (Fig. 14, 1402, No branch) or 
if average strength of synchronization signals received by the UE from the first synchronization source in specified duration T is less than a second preset threshold, determining, by the UE, that the synchronization with the first synchronization source fails. 

Regarding claim 3. Yang, Changalvala and HE teaches The method according to claim 1, and Yang teaches 
wherein the determining, by the UE, that synchronization with the first synchronization source fails comprises: if the UE detects the second synchronization source, signal strength of the second synchronization source is greater than a third preset threshold, (Fig. 14b, S1421, RSRP BS > first threshold) and a priority of the second synchronization source is higher than a priority of the first synchronization source, (Fig. 14a, S1401, No branch, going to Fig. 14b)  determining, by the UE, that the synchronization with the first synchronization source fails. (Fig. 14b, sync with BS instead of satellite). 

Regarding claim 4. Yang, Changalvala and HE teaches The method according to claim 1, and Yang teaches 
wherein the determining, by the UE, a second synchronization source and a transmission resource comprises: 

determining, by the UE, a transmission resource pool based on the resource pool configuration information, (¶0123, Table 6 Discovery Resource Pool)  and 
determining the transmission resource based on the transmission resource pool. (¶0127, the UE#1 100-1 may transmit the discovery signal through the PDSCH in order to discover whether an appropriate UE is present therearound or notify the presence of the UE#1 100-1 for the D2D communication or ProSe communication. )

Regarding claim 6. Yang, Changalvala and HE teaches The method according to claim 1, and Yang teaches wherein the first synchronization source is a global navigation satellite system (GNSS).  (Fig. 14a, 1407 or 1404, sync with satellite)

Regarding claim 7. Yang, Changalvala and HE teaches The method according to claim 1, and Yang teaches wherein the transmitting, by the UE, the data on the second carrier using the transmission resource and based on the second synchronization source comprises: transmitting, by the UE, the data in a direct connection communication manner on the second carrier (Fig.14a, 1414 and 1411, V2V communication) based on the second synchronization source. (Fig. 14a, S1413 and S1410, synch with BS) 



Regarding claim 11. Yang teaches A An apparatus, comprising at least one processor, (Fig. 18, Processor in UE 100) and a non-transitory computer-readable storage medium coupled to the at least one processor (Id. Memory in UE 100) and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to perform out the method recited in claim 1.  It is rejected as unpatentable over the combined teaching of Yang, Changalvala and HE as cited in claim 1. 

	Claim 12-14, and 16-18 recite A data transmission apparatus carrying out methods claimed in claims 2-4, and 6-8.  They are rejected for the same reasons as claims 2-4 and 6-8, respectively. 

Regarding claim 21. Yang, Changalvala and HE teaches The method according to claim 1, and Yang teaches 
wherein the determining, by the UE, a second synchronization source and a transmission resource comprises: 
obtaining, by the UE, resource pool configuration information, (Fig. 9, SIB broadcast, see ¶0118,  The SIB may include information on a resource pool associated with the D2D communication. ) the resource pool configuration information is obtained based on signaling configuration information received on the first carrier (Id. the SIB is from LTE BS, see Changalvala ¶0077 teaches V2X frequency band is 5.9 Ghz while table 1 teaches LTE frequency band being different); and 

determining the transmission resource based on the transmission resource pool. (¶0127, the UE#1 100-1 may transmit the discovery signal through the PDSCH in order to discover whether an appropriate UE is present therearound or notify the presence of the UE#1 100-1 for the D2D communication or ProSe communication. )
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        
                                                                                                                                                                          /Mehmood B. Khan/Primary Examiner, Art Unit 2468